DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-11, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conaway et al. (6,948,569) in view of Brazell (5,603,173).

Regarding claims 1 and 14, Conaway et al. discloses a snow shovel comprising:
A shaft assembly extending along a longituidinal axis between a first end and a second end
A handle assembly (56) connected to the first end, the handle assembly comprising a first handle
A head assembly (12) connected to the second end, the head assembly comprising:
A shovel (14) including a main body
An auger (18) rotatably connected to the shovel and rotatable about an auger axis
Wherein the head assembly discharged debris from the main body in a direction parallel with the auger axis (column 4 lines 1-3)
While Conaway et al. discloses the invention as described above, it fails to disclose a motor operational to rotate the auger.  Like Conaway, Brazell also discloses a handheld snow removing device with a rotating element to discharge snow away from an area to be cleared.  Unlike Conaway, Brazell discloses that the rotating element can be motorized.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor and drive mechanism of Brazell in the Conaway device to provide a more powerful/efficient snow removal device as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Regarding claim 2, the combination discloses that the auger axis is transverse to the longitudinal axis.

Regarding claim 3, the combination discloses that rotation of the auger moves environmental debris along the auger axis.

Regarding claim 4, the combination discloses that the main body has a forward facing surface, the forward facing surface comprising a rear portion (12) and a base portion (14), the rear portion having a generally arcuate profile.

Regarding claim 6, the combination discloses that the shovel further comprises a sidewall (24) bordering the main body.

Regarding claim 8, the combination discloses a pulley assembly (56,60)rotationally connecting the motor and the auger.

Regarding claim 9, the combination discloses that the motor is an electric motor.

Regarding claim 10, the combination discloses that the handle assembly can further comprises a battery and a trigger, the battery powering the motor, the trigger selectively actuatable to operate the motor (Brazell - column 2 lines 22-36; Figure 1).

Regarding claims 11 and 14, Conaway discloses the invention as described above, but fails to disclose a second handle connected to the shaft assembly between the first end and the second end. Brazell discloses that it is known to utilize a second handle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a second handle in the combination as taught by Brazell since a second handle would allow for increased support/control of the device given the added weight of the motor/battery.  

Regarding claim 15, the combination discloses that rotation of the auger moves environmental debris along the auger axis.

Regarding claim 16, the combination discloses that the main body has a forward facing surface, the forward facing surface comprising a rear portion (12) and a base portion (14), the rear portion having a generally arcuate profile.

Regarding claim 18, the combination discloses a pulley assembly (56,60)rotationally connecting the motor and the auger.

Regarding claim 19, the combination discloses that the motor is an electric motor.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conaway et al. (6,948,569) in view of Brazell (5,603,173) as applied to claim 1 above, and further in view of Hishida (2013/0074376).

Regarding claim 5, the combination of Conaway and Brazell discloses the invention as described above, but fails to disclose a lip extending from the base portion.  Like the combination of Conaway and Brazell, Hishida also discloses a motorized snow removing device comprising a shovel body with a rear protion and a base portion.  Unlike the combination, Hishida discloses that the base portion can include a lip to aid in picking up and removing snow/debris.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a lip portion on the base of the shovel head to aid in picking up and removing snow as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Claim(s) 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conaway et al. (6,948,569) in view of Brazell (5,603,173) as applied to claims 1, 11 and 14 above and further in view of Shaffer et al. (7,314,096).

Regarding claims 12-13, the combination of Conaway et al. and Brazell discloses the invention as described above, but fails to specifically disclose that the handle is rotatable about an axis transverse to the longitudinal direction.  Like the combination, Shaffer et al. also discloses a hand held powered snow removal device with a second handle located on the shaft assembly.  Unlike the combination, Shaffer discloses that the handle can be pivotable about a transverse axis to accommodate different uses/users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a pivotable second handle to allow users the ability to adjust the handle depending on their needs as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Regarding claim 20, the combination discloses that the second handle is rotatable about a handle axis.

Claim(s) 1-4, 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conaway et al. (6,948,569) in view of Embry (8,122,619).

Regarding claim 1, Conaway et al. discloses a snow shovel comprising:
A shaft assembly extending along a longitudinal axis between a first end and a second end
A handle assembly (56) connected to the first end, the handle assembly comprising a first handle
A head assembly (12) connected to the second end, the head assembly comprising:
A shovel (14) including a main body
An auger (18) rotatably connected to the shovel and rotatable about an auger axis
Wherein the head assembly discharged debris from the main body in a direction parallel with the auger axis (column 4 lines 1-3)
While Conaway et al. discloses the invention as described above, it fails to disclose a motor operational to rotate the auger.  Like Conaway, Embry also discloses a handheld snow removing device with a rotating element to discharge snow away from an area to be cleared.  Unlike Conaway, Embry discloses that the rotating element can be motorized, utilizing a motor, battery and trigger.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor and drive mechanism of Embry in the Conaway device to provide a more powerful/efficient snow removal device as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 2, the combination discloses that the auger axis is transverse to the longitudinal axis.

Regarding claim 3, the combination discloses that rotation of the auger moves environmental debris along the auger axis.

Regarding claim 4, the combination discloses that the main body has a forward facing surface, the forward facing surface comprising a rear portion (12) and a base portion (14), the rear portion having a generally arcuate profile.

Regarding claim 6, the combination discloses that the shovel further comprises a sidewall (24) bordering the main body.


Regarding claim 7, the combination discloses that the shovel comprises an outer casing, the outer casing housing the motor (Embry – Figure 10).

Regarding claim 9, the combination discloses that the motor is an electric motor.

Regarding claim 10, the combination discloses that the handle assembly can further comprises a battery and a trigger, the battery powering the motor, the trigger selectively actuatable to operate the motor.

Claim(s) 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conaway et al. (6,948,569) in view of Embry (8,122,619) as applied to claim 1 above and further in view of Shaffer et al. (7,314,096).

Regarding claim 14, the combination of Conaway et al. and Embry discloses the invention as described above, but fails to specifically disclose that there is a second handle located on the shaft and is rotatable about an axis transverse to the longitudinal direction.  Like the combination, Shaffer et al. also discloses a hand held powered snow removal device.  Unlike the combination, Shaffer discloses a second handle located on the shaft and pivotable about a transverse axis to accommodate different uses/users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a pivotable second handle to allow users the ability to adjust the handle depending on their needs as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 15, the combination discloses that rotation of the auger moves environmental debris along the auger axis.

Regarding claim 16, the combination discloses that the main body has a forward facing surface, the forward facing surface comprising a rear portion (12) and a base portion (14), the rear portion having a generally arcuate profile.

Regarding claim 17, the combination discloses that the shovel comprises an outer casing, the outer casing housing the motor.

Regarding claim 19, the combination discloses that the motor is an electric motor.
Regarding claim 20, the combination discloses that the second handle is rotatable about a handle axis.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671